COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Warwick Oil & Gas, Inc., Warwick Oil & Gas, Inc., Reserve Royalty
                          Corporation, Thomas Christopher Knowles, and Fran Michael v. FBS
                          Properties, Inc.

Appellate case number:    01-14-00290-CV

Trial court case number: 2012-33816

Trial court:              164th District Court of Harris County

       It is ordered that Appellants’ Motion for En Banc Reconsideration is denied.

 Judge’s signature:    /s/ Rebeca Huddle
                       Acting for the En Banc Court*

 Date: /s/ August 25, 2015


 *En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
 Bland, Massengale, Brown, Huddle, and Lloyd.